Case 1:19-cv-22749-CMA Document 1 Entered on FLSD Docket 07/03/2019 Page 1 of 7




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION


 Prime Exotic Rentals
 (a/a/o Fabiola Jeannot)

                Plaintiff,

 v.                                                          Case No.:

 GEICO GENERAL INSURANCE COMPANY

             Defendant.
 ________________________________________/

       GEICO GENERAL INSURANCE COMPANY’S NOTICE OF REMOVAL AND
                  INCORPORATED MEMORANDUM OF LAW

         Defendant, GEICO GENERAL INSURANCE COMPANY (“GEICO”), by and through

 undersigned counsel and pursuant to 28 U.S.C. §§ 1441, 1446, and 1332, respectfully petitions

 this Court for removal of the above-captioned action from the Circuit Court in and for Miami-

 Dade County, Florida to the United States District Court for the Southern District of Florida,

 Miami Division. In support thereof, GEICO states as follows:

         1.     On February 5, 2019, Plaintiff filed a Complaint against GEICO in the Circuit

 Court in and for Miami-Dade County, Florida, Case No.: 2019-3733-CA-01, in which the

 Plaintiff alleged a need for declaratory relief against GEICO. [Plaintiff’s Complaint is attached

 hereto as Exhibit “A”]. GEICO was served with Plaintiff’s Complaint on June 14, 2019. [See

 id. at 1].

         2.     Plaintiff, Prime Exotic Rentals (hereafter “Plaintiff”), is a fictitious name in use

 by Empty Holdings, LLC, a Florida corporation with its principal address located in Miramar
Case 1:19-cv-22749-CMA Document 1 Entered on FLSD Docket 07/03/2019 Page 2 of 7



 Florida.      [Plaintiff’s Sunbiz registrations are attached hereto as Composite Exhibit “B”].

 Accordingly, Plaintiff is a citizen of Florida.

          3.       GEICO is incorporated in the state of Maryland, with its principal place of

 business in Chevy Chase, Maryland. Thus, GEICO is a citizen of the state of Maryland.

          4.       As such, there is complete diversity of citizenship among the parties.

          5.       The amount in controversy in the instant action exceeds $75,000.00, without

 interest and costs. While Plaintiff’s Complaint is silent as to the amount of insurance benefits

 Plaintiff seeks due to damage to a 2017 Maserati Levante (“Maserati”), Plaintiff’s complaint

 demands attorney’s fees pursuant to Fla. Stat. 627.428 and the full purchase price of the

 Maserati1. [See Exhibit “A” at 5]. The purchase price of a new 2017 Maserati Levante is over

 $75,000, and ranges from $77,848.00 to $85,050.00. [See Various Purchase Options for 2017

 Maserati Levante S, attached hereto as composite exhibit “C”]. Furthermore, as discussed in the

 following Memorandum of Law, when a statute authorizes the recovery of attorney’s fees,

 federal law permits the Court to attribute a reasonable amount of those fees in its calculation of

 the amount in controversy.

          6.       Alternatively, the statutory requirement that the amount of controversy exceed

 $75,000 has been met because GEICO estimated the damages to the Maserati at $64,511.41,

 which coupled with Plaintiff’s request for attorney’s fees pursuant to Fla. Sta. 627.428 clearly

 exceeds $75,000.00. [GEICO’s Estimate of Record and the affidavit of potential attorney’s fees

 are attached hereto as Exhibit “D” and “E”, respectively].

          7.       In accordance with 28 U.S.C. § 1446(b), GEICO’s Notice of Removal of this

 action is being filed within thirty (30) days of Plaintiff serving the Complaint on GEICO.

 1
   The complaint has a scrivener’s error in its prayer where the Plaintiff prays for the full purchase price of a Bentley
 rather than the Maserati. We will continue to reference the full purchase price of a Maserati throughout the motion,
 rather than acknowledge the scrivener’s error each time.

                                                            2
Case 1:19-cv-22749-CMA Document 1 Entered on FLSD Docket 07/03/2019 Page 3 of 7



        8.      Pursuant to 28 U.S.C. § 1446(a), a true and legible copy of all process, pleadings,

 and orders served upon GEICO in this action is attached hereto. [See Exhibit “A,” and Plaintiff’s

 Notice of Service of First Interrogatories to Defendant, Plaintiff’s First Request to Produce to

 Defendant, Plaintiff’s First Request for Admissions to Defendant, Notice of Compliance with

 Florida Rule of Judicial Administration 2.516 and Designation of E-Mail Address, and Plaintiff’s

 Notice of Appearance as Co-Counsel attached hereto as composite Exhibit “F”]. Pursuant to

 Local Rule 7.2, GEICO will file all pending motions within (7) days.

        WHEREFORE, GEICO respectfully requests that the action now pending against it in

 the Circuit Court in and for Miami-Dade County, Florida, be removed therefrom to this

 Honorable Court, and that this Court assume full jurisdiction over the cause herein as provided

 by law and grant such further relief as the Court deems just and proper.

                                  MEMORANDUM OF LAW

        The statutory requirements for removal of the present matter from state court to the

 United States District Court for the Southern District of Florida, Miami Division, have been met.

 Any civil action brought in state court may be removed by a defendant to federal court, in the

 district and division embracing the place where such action is pending, if the action could have

 originally been brought in federal court. See 28 U.S.C. § 1441(a); Ayres v. General Motors

 Corp., 234 F.3d 514, 517 (11th Cir. 2000); Rudnick v. Sears, Roebuck and Co., 358 F.Supp.2d

 1201, 1204 (S.D. Fla. 2005). To remove an action based on diversity jurisdiction, the matter in

 controversy must be between citizens of different states. See 28 U.S.C. § 1332(a). Furthermore,

 the amount in controversy in a diversity action must exceed $75,000, exclusive of interest and

 costs. 28 U.S.C. § 1332(a).

        When the subject matter jurisdiction requirements of 28 U.S.C. § 1332 are met, the only



                                                 3
Case 1:19-cv-22749-CMA Document 1 Entered on FLSD Docket 07/03/2019 Page 4 of 7



 remaining question is whether the removing party has satisfied the procedural requirements for

 removal. According to 28 U.S.C. § 1446(B), “notice of removal of a civil action or proceeding

 shall be filed within thirty days after the receipt by the defendant, through service or otherwise,

 of a copy of the initial pleading setting forth the claim for relief upon which such action or

 proceeding is based …” 28 U.S.C. § 1446(b); See also Liebig v. Dejoy, 814 F.Supp. 1074 (M.D.

 Fla. 1993). The defendant seeking removal bears the initial burden of alleging federal

 jurisdiction. See Wright v. Continental Cas. Co., 456 F.Supp. 1075, 1078 (M.D. Fla. 1978). In

 doing so, the removing party must meet their burden through a preponderance of the evidence,

 which may be established by affidavit, declaration, or other evidence. Pretka v. Kolter City

 Plaza II, Inc., 608 F.3d 744, 752-56 (11th Cir. 2010)); Hall v. American Sec. Ins. Co., 2009 WL

 2215131 *2 (S.D. Fla. July 23, 2009).

       GEICO has met the statutory requirements for removal of this action to federal court;

 therefore, removal is proper and appropriate. It is uncontroverted that there is complete diversity

 of citizenship between Plaintiff and GEICO. Here, Plaintiff is a corporation incorporated in the

 state of Florida and GEICO is a corporation incorporated in the state of Maryland. Given that

 the sole plaintiff resides in a different state than the sole defendant, diversity of citizenship has

 been established. It is also uncontroverted that GEICO has timely filed its notice of removal

 within 30 days of service of Plaintiff’s Complaint.

       With regard to the amount in controversy exceeding $75,000.00, federal law provides that

 “[w]hen a plaintiff seeks injunctive or declaratory relief, the amount in controversy is the

 monetary value of the object of the litigation from the plaintiff’s perspective.” Federated Mut.

 Ins. Co. v. McKinnon Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003); Cohen v. Office Depot,

 Inc., 204 F.3d 1069, 1077. Moreover, if a party is seeking fees under a statute or contract, “a



                                                  4
Case 1:19-cv-22749-CMA Document 1 Entered on FLSD Docket 07/03/2019 Page 5 of 7



 reasonable amount of those fees is included in the amount in controversy.” Rouse v. USAA

 Casualty Insurance Company, 2014 WL 12708719 (M. D. Fla. December 22, 2014)(citing

 Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265 (11th Cir. 2000); Crescent Lumber &

 Shingle Company v. Rotherum, 218 F.2d 638 (5th Cir. 1955); Lott & Friedland, P.A. v. Creative

 Compounds, LLC, 2010 WL 2044889 *2 (S. D. Fla. April 21, 2010).

       In the case at bar, Plaintiff’s own allegations establish that the monetary value of the object

 of the litigation, i.e. the Maserati, is the full purchase price of the same. In ¶12 of Plaintiff’s

 Complaint, Plaintiff asserts that they are in need of a declaration as to insurance coverage for a

 rented Maserati damaged in a car accident. [See Exhibit “A” at 4]. Moreover, Plaintiff’s

 wherefore clause demands the “full purchase price” of the Maserati as damages. [See Exhibit

 “A” at 5]. GEICO has presented to the Court various sources establishing that full purchase

 price of the Maserati is between $77,848.00 and $85,050.00. [See Exhibit “C”]. Without any

 reference to attorney’s fees, this in and of itself is sufficient to establish an amount in

 controversy over $75,000.00. Additionally, at a minimum, Plaintiffs total attorney’s fees in this

 matter will be $11,250.00. [See Exhibit “E” at 2]. Therefore, removal of this matter is clearly

 appropriate as the amount in controversy will be the sum of the full purchase price of the

 Maserati plus the reasonable amount of attorney’s fees that may be recoverable under Fla. Stat. §

 627.428.

       Alternatively, GEICO has presented the Court with its “Estimate of Record” for the

 damage to the Maserati, which list the repair cost of the Maserati at $64,511.41. [See Exhibit

 “D” at 5]. The differential between the repair cost and the requisite amount in controversy is

 $10,488.60, which is more than covered by the minimum estimated amount of legal fees

 projected in this case.



                                                  5
Case 1:19-cv-22749-CMA Document 1 Entered on FLSD Docket 07/03/2019 Page 6 of 7



       In conclusion, as GEICO has established by a preponderance of the evidence that (1) there

 is diversity of citizenship between the parties, (2) that the amount in controversy is over $75,000,

 and (3) that the notice of removal was timely filed; accordingly, removal of this action to the

 present Court is appropriate.

                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of July, 2019, I electronically filed the foregoing

 document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

 being served this day on all counsel of record or pro se parties identified on the attached Service

 List in the manner specified, either via transmission of Notices of Electronic Filing generated by

 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

 to receive electronically Notices of Electronic Filing.



                                                       S/ DEREK L. VELIZ
                                                       B. RICHARD YOUNG
                                                       Florida Bar No.: 442682
                                                       bryoung@flalawyer.net
                                                       ADAM A. DUKE
                                                       Florida Bar No.: 0055734
                                                       aduke@flalawyer.net
                                                       DEREK L. VELIZ
                                                       Florida Bar No.: 113431
                                                       dveliz@flalawyer.net
                                                       Young, Bill, Boles, Palmer,
                                                       Duke & Thompson, P.A.
                                                       One Biscayne Tower, Suite 3195
                                                       2 South Biscayne Boulevard
                                                       Miami, Florida 33131
                                                       Telephone: (305) 222-7720
                                                       Facsimile: (305) 492-7729
                                                       Attorneys for GEICO




                                                  6
Case 1:19-cv-22749-CMA Document 1 Entered on FLSD Docket 07/03/2019 Page 7 of 7



                                     SERVICE LIST
                        Prime Exotic Rentals (a/a/o Fabiola Jeannot)
                                            vs.
                       GEICO GENERAL INSURANCE COMPANY
                                        Case No.:


 RICHARD PATINO, ESQ.
 The Patino Law Firm
 5005 LeJeune Road
 Hialeah, FL 33013
 service@patinolawfirm.com
 Tel: 305-821-3100
 Attorney for Plaintiff
 Via Electronic Mail and/or Regular U.S. Mail

 ABDUL- SUMI DALAL, ESQ.
 Johnson Dalal, PLLC.
 111 N. Pine Island Road
 Suite 103
 Plantation, FL 33324
 Service@Johnsondalal.com
 Co-counsel for Plaintiff




                                                -7-
